CADALIN V. GEARY



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-444-CV





CADALIN, LLC	APPELLANT



V.



GEARY, PORTER & DONOVAN, P.C.	APPELLEE



------------



FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant attempts to appeal from a trial court order granting a partial summary judgment in favor of appellee.  On January 4, 2006, we notified appellant that we were concerned that this court may not have jurisdiction over this appeal because the order granting summary judgment is a partial summary judgment that does not dispose of all parties in the case; thus, it does not appear to be a final, appealable order or an appealable interlocutory order.  
See 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014 (Vernon Supp. 2005);
 Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 192-93 (Tex. 2001).  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal on or before January 17, 2006.  
See
 
Tex. R. App. P. 
42.3(a).  We have not received any response.

Because there is no final judgment or appealable interlocutory order, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P. 
42.3(a), 43.2(f).



PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: March 9, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.